Opinion,
Me. Justice Mitchell :
The meaning of the covenant in this-lease has been definitely settled by repeated decisions of this court. The language does not differ essentially from that construed in Galey v. Kellerman, 123 Pa. 491; Wills v. N. Gas Co., 130 Pa. 222; Westmoreland N. Gas Co. v. DeWitt, 130 Pa. 235, and Ray v. Gas Co., 138 Pa. 576. The substance of the language of the covenants in all of them was that upon certain contingencies the lease should be “ null and void,” and the slight variation of the words following makes no difference in their real meaning. • If a lease is “ null and void,” it is not made any more so by provisions that it “ shall be of no effect between the parties,” or “ can only be renewed by mutual consent,” or other merely cumulative phrases of the same meaning. The legal effect of the covenant is feat the forfeiture is for the benefit of the lessor, and at his option, and such effect can only be changed by an express stipulation that the lease shall be voidable at the option of either party, or of the lessee.
The learned judge correctly instructed the jury as to the meaning of the covenant, but also instructed them that it was competent for the parties to make a different agreement at the time, even if only in parol, and left the fact of such agreement to the jury, who have found against the appellant. Such submission did appellant no harm, even if such point was not intended to be raised by the offer of evidence made. If the writing was to stand alone, the verdict must, as matter of law, be directed against appellant, and he was not injured by allowing the jury a chance to find in his favor.
It is complained, however, that the learned judge misapprehended the offer, which was to show “ the uniform construction *212placed upon such leases by both lessors and lessees.” This, as now explained, was entirely inadmissible. It is no more than an.offer to show a popular misunderstanding of the law. The legal meaning of the language used was plain, and had in fact been declared by this court in Galey v. Kellerman, supra, before the date of the lease in suit, and it could not be varied by showing a popular error in regard to it. A deed of land to A, to hold for his own use, or as his own property, conveys a life-estate only; and his heir could not support an ejectment on it by showing that people of that neighborhood at that time generally supposed such a deed passed a fee, though no doubt hundreds of witnesses could honestly testify to such belief. If the parties so far participated in the error as to use such language when they meant something different, the instrument may be reformed in accordance with their intent, but this cannot be done by a jury on evidence of a popular error in regard to the law.
Judgment affirmed.